Citation Nr: 1422043	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  03-33 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for arthritis of the lumbar and thoracic spine and degenerative disc disease of the lumbar spine, currently evaluated as 40 percent disabling.

2. Entitlement to an increased rating for  postoperative residuals of a right inguinal hernia, evaluated as noncompensable prior to November 26, 2003 and 10 percent disabling thereafter.  (A temporary total evaluation pursuant to 38 C.F.R. § 4.30 is in effect from December 5, 2003 to January 31, 2004.) 

3. Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from September 1970 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified before a Veterans Law Judge (VLJ) in July 2007 and April 2009.  The VLJs who conducted these hearings have since retired.  The law requires that the VLJ who conducted a hearing shall participate in making the final determination of the claim. 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2013).  In January 2014, the Veteran testified regarding all claims listed above before the undersigned at a video conference hearing.  A transcript of the hearing has been associated with the claims file. 

The Board remanded the Veteran's claim for additional development in December 2007, October 2009, and October 2013.  The case is once again before the Board. 

The record reflects that additional evidence was associated with the Veteran's claims file after the final supplemental statement of the case (SSOC). The RO has not considered this evidence; however, the Veteran has waived consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2013). 

The issue of an increased rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. At the January 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for an increased rating for the arthritis of the lumbar and thoracic spine and degenerative disc disease of the lumbar spine.

2. Throughout the appeal period, the Veteran's right inguinal hernia was postoperatively recurrent, readily reducible, and has not required support by a truss or belt.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the substantive appeal with regard to the issue of an increased rating for the service-connected arthritis of the lumbar and thoracic spine and degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

2. The criteria for the assignment of a disability rating of 10 percent for the service-connected postoperative residuals of a right inguinal hernia for the period prior to November 26, 2003 have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2013).

3. The criteria for a rating in excess of 10 percent for postoperative residuals of a right inguinal hernia have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 C.F.R. § 20.202 (2013).  

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2013). 

During the January 2014 hearing, prior to the promulgation of a decision in the appeal, the Veteran stated that he wished to withdraw the claim for an increased rating for arthritis of the lumbar and thoracic spine and degenerative disc disease of the lumbar spine from appellate review.  

As the Veteran has clearly withdrawn this issue, there remains no allegation of error of fact or law for appellate consideration with regard to this matter.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  

Accordingly, this issue must be dismissed.  

I. Postoperative Residuals of a Right Inguinal Hernia

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied by a letter sent to the Veteran in January 2008 that informed him of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The letter provided notice of information and evidence is needed to establish disability ratings and an effective date.  

With respect to VA's duty to assist the Veteran, the record reflects that all necessary development has been accomplished. Specifically, the record contains the Veteran's service treatment records, VA and private treatment records, lay statements, hearing transcripts and VA examination reports.  

The July 2011 VA examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered a diagnosis consistent with the remainder of the evidence of record, and pertinent to the rating criteria. See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examination is adequate for rating purposes.  See 38 C.F.R. § 4.2 (2013).  The Veteran and his representative have not contended otherwise. 

As noted, the Veteran's claim was remanded for additional development in December 2007, October 2009 and October 2013.  Upon review, the Board finds that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).  The Veteran and his representative have not argued otherwise. 

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  During the January 2014 hearing, the undersigned Veterans Law Judge clarified the issues on appeal, identified an evidentiary deficit, suggested the submission of additional evidence to support the Veteran's claim, and held the record open for 30 days to allow for the submission of such evidence. The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.


A. Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

The Veteran's service-connected right inguinal hernia is rated under Diagnostic Code 7338, which deals specifically with inguinal hernias.  The Veteran has not suggested that another diagnostic code be used or would otherwise be more appropriate.  The Board therefore concludes that Diagnostic Code 7338 is the most appropriate in rating the Veteran's service-connected right inguinal hernia, primarily because it pertains specifically to the disability at issue.

Under Diagnostic Code 7338, a noncompensable rating is warranted where the inguinal hernia is small, reducible, or without true hernia protrusion, or where it is not operated, but remediable; a 10 percent rating is warranted where a postoperative the inguinal hernia is recurrent, readily reducible and well supported by truss or belt.  A 30 percent evaluation is warranted for a small hernia which is postoperative and recurrent or unoperated irremediable, and not well supported by a truss, or not readily reducible.  A 60 percent evaluation is warranted for a large, postoperative, recurrent hernia that is not well supported under ordinary conditions and not readily reducible, when considered inoperable. 

B. Analysis

The Veteran's postoperative inguinal hernia residuals are currently rated 10 percent disabling.  In order to warrant a 30 percent evaluation under Diagnostic Code 7338, the evidence must show a postoperative hernia which is recurrent or unoperated irremediable, and not well supported by a truss, or not readily reducible.  

While the record reflects that the Veteran's hernia is recurrent, the record does not demonstrate, and the Veteran has not alleged, that his hernia is not well supported by a truss or not readily reducible.  In fact, the July 2011 VA examiner noted that the Veteran's hernia does not require use of a belt or truss.  The examiner also noted that the Veteran's hernia is reducible.  

Since the Veteran's hernia is reducible and does not require a truss, a 30 percent rating is not warranted.  See Melson v. Derwinski, 1 Vet.App. 334 (1991) (use of the conjunctive 'and' in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet.App. 95 (1994) (only one disjunctive 'or' requirement must be met in order for an increased rating to be assigned); see also Tatum v. Shinseki, 23 Vet.App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

The Board also observes that the Veteran's right inguinal hernia residuals include a scar. However, the record contains no indication, nor does the Veteran contend, that such scar is symptomatic or otherwise meets the criteria for a separate compensable rating under 38 C.F.R. § 4.118.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. In reaching its conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that time frame. See 38 U.S.C.A. § 5110 (West 2002); see also 38 C.F.R. § 3.400 (2013). Accordingly, the relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

In this case the Veteran filed his increased rating claim on February 13, 2004.  Therefore, the relevant time period under consideration is from February 2003 to the present.  The question to be answered by the Board, then, is whether any different rating should be assigned for any period from February 13, 2003 to the present.

As noted on the title page, the Veteran has been assigned a noncompensable rating prior to November 26, 2003 and 10 percent disabling thereafter.  Upon review, however, the Board finds that a 10 percent rating is warranted throughout the appeal period based on the Veteran's recurrent hernia.

Accordingly, the Board finds that a 10 percent disability rating is warranted from February 13, 2004 to the present. 

C. Extraschedular Considerations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance.  See also VAOPGCPREC 6-96.  However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards. See Fanning v. Brown, 4 Vet.App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet.App. 111 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. 

First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the initial inquiry posed by Thun, the Veteran has reported difficulty lifting heavy objects due to his inguinal hernia residuals.  As this is not contemplated in the ratings criteria, the Board will address whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 

In this case, there is no indication that the Veteran has required frequent hospitalizations for his inguinal hernia residuals and the Veteran does not contend otherwise.  While cognizant that the Veteran underwent hernia surgery in December 2003, this was his only hospitalization for this disability during the appeal period. 

With respect to employment, the evidence of record indicates that the Veteran is currently unemployed.  However, the fact that the Veteran is currently unemployed is not determinative. The ultimate question is whether the Veteran, because of his service-connected disability, is incapable of performing the physical and mental acts required by employment.  See Van Hoose v. Brown, 4 Vet.App. 361, 363 (1993).  While the Veteran has testified that he is unable to lift heavy objects, that he experiences pain, a pulling sensation, and problems with flexibility, there is no evidence that the Veteran's hernia residuals would have marked interference with employment.  See Van Hoose, supra (noting that the disability rating itself is recognition that industrial capabilities are impaired). In addition, there is no evidence in the medical records of an exceptional or unusual clinical picture, or of any other reason why an extraschedular rating should be assigned.

The Board therefore has determined that referral of the case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

The appeal of the claim for an increased rating for arthritis of the lumbar and thoracic spine and degenerative disc disease of the lumbar spine is dismissed.

For the period of the appeal prior to November 26, 2003, an increased evaluation of 10 percent for the service-connected postoperative right inguinal hernia residuals is granted. 

An increased rating in excess of 10 percent for the service-connected postoperative right inguinal hernia residuals is denied. 


REMAND

During the January 2014 hearing, the Veteran testified that his PTSD symptoms had increased in severity and that he had recently been hospitalized for this disability. See Snuffer v. Gober, 10 Vet.App. 400 (1997) (a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

In addition, any outstanding treatment records also should be obtained for review in connection with the VA examination.  

Accordingly, the remaining issue is REMANDED for the following action:

1. The RO should take all indicated action in order to obtain copies of any outstanding records of VA medical treatment (generated after the last treatment notes of record) and associate them with the claims file.

The Veteran must also be advised with respect to medical evidence that he may alternatively obtain records on his own and submit them to the RO.

2. The RO then should have the Veteran scheduled for a VA examination to determine the current severity of the service-connected PTSD.  The claims file should be made available to the examiner for review, and all indicated testing should be performed in this regard.  

3. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


